COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00243-CV


IN RE TEDDY LAWRENCE                                                     RELATOR
STEWART


                                     ------------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. D2013248

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of habeas corpus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for writ

of habeas corpus is denied.

                                                    PER CURIAM

PANEL: MEIER, DAUPHINOT, and WALKER, JJ.

DELIVERED: August 26, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).